DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed July 7, 2022. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph W. Cruz, (Reg. No. 68202) on August 17, 2022.

3.	Claims 1-20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Az-zahra et al is cited for teaching Evaluating E-marketplace Mobile Application Based on People At the Center of Mobile Application Development (PACMAD) Usability Model. Happell et al is cited for teaching Associating Attribute Tags With Test Cases. Padaki et al is cited for teaching Systems And Method For Automated Testing Framework For Service Portal Catalog.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
10.	(Currently Amended) A computer-implemented method comprising: 
receiving a first test case identifier that describes, via a first set of natural language characters, a first test case, the first test case is indicative of testing one or more features of an application of an electronic marketplace;
comparing the first set of natural language characters to a representation of a second set of natural language characters included in a plurality of attributes, the plurality of attributes being associated with one or more listings that describe one or more items for sale in the electronic marketplace;
based at least in part on the comparing, determining that a first set of attributes, of the plurality of attributes, are test data candidates to be used as input to the first test case; and
based at least in part on the determining, causing the first test case to be run using at least one of the first set of attributes as test data for input. 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“extracting a plurality of attributes from the one or more listings, the plurality of attributes include a first set of natural language characters that indicate one or more attributes of the one or more listings; 
receiving a first test case identifier that describes, via a second set of natural language characters, a first test case, the first test case is indicative of testing one or more features of an application of the electronic marketplace; 
comparing the first set of natural language characters to the second set of natural language characters; Page 6 of 20Application No. 16/952,721Attorney Docket No.: 41038.347019/IP-P3562US1 Response Filed July 7, 2022 Reply to Office Action of: April 7, 2022 
based at least in part on the comparing, tagging a first set of attributes, of the plurality of attributes, as test data candidates to be used as input to the first test case;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“comparing the first set of natural language characters to a representation of a second set of natural language characters included in a plurality of attributes, the plurality of attributes being associated with one or more listings that describe one or more items for sale in the electronic marketplace;
based at least in part on the comparing, determining that a first set of attributes, of the plurality of attributes, are test data candidates to be used as input to the first test case;”
as recited in independent claim 10.
The prior art of record does not expressly teach or render obvious the claim features of 
“comparing the first set of natural language characters to a second set of natural language characters included in a plurality of attributes, the plurality of attributes being associated with one or more listings that describe one or more items for sale in [[an]] the electronic marketplace; Page 10 of 20Application No. 16/952,721Attorney Docket No.: 41038.347019/IP-P3562US1 Response Filed July 7, 2022 Reply to Office Action of: April 7, 2022 
based at least in part on the comparing, determining that a first set of attributes, of the plurality of attributes, are test data candidates to be used as input to the first test case;”
as recited in independent claim 19.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 10 or 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194